MARTIN, J.
Offense, robbery; penalty, eight years' in the penitentiary.
The only question presented for review is the sufficiency of the evidence.
On October 12,1929, the store of Mike Spata was robbed in the city of Houston by some one at the point of a pistol, and $3 taken from the cash register. Appellant was fully identified as the man committing the offense. A tedious recital of the testimony would seem to serve no useful purpose.
Believing the evidence sufficient, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.